t c memo united_states tax_court david eugene yuska petitioner v commissioner of internal revenue respondent docket no 26958-14l filed date on date r sent p a notice_of_federal_tax_lien filing and your right to a hearing with regard to his unpaid federal_income_tax for the taxable years and p submitted to r a timely request for a hearing under sec_6320 and sec_6330 after the request for a hearing p filed a bankruptcy petition under ch of the bankruptcy code while the bankruptcy case remained open r issued to p a notice_of_determination concerning collection action for the taxable years and in response to the notice_of_determination p filed a petition for review challenging the notice r filed a motion to dismiss for lack of jurisdiction on the ground that the petition was filed in violation of the automatic_stay imposed under u s c sec_362 p filed an objection held the notice_of_determination was issued to p in violation of the automatic_stay imposed by u s c sec_362 and was invalid and of no effect see 124_tc_36 held further r’s motion to dismiss for lack of jurisdiction will be denied and this case will be dismissed for lack of jurisdiction on the court’s own motion david eugene yuska pro_se susan k bollman for respondent memorandum opinion panuthos chief special_trial_judge on date respondent filed a motion to dismiss for lack of jurisdiction motion asserting that the petition in this case was filed in violation of the automatic_stay provisions of u s c sec_362 on date petitioner filed an opposition to respondent’s motion background the sequence of relevant events in this case unfolded as follows on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to tax years and on date petitioner submitted to respondent a timely request for administrative review under sec_6320 on date petitioner filed for relief under chapter of the bankruptcy code with the u s bankruptcy court for the northern district of iowa on date respondent issued a notice_of_determination concerning collection actions for the taxable years and and on date petitioner filed a petition with the court challenging respondent’s notice at the time the petition was filed petitioner resided in waterloo iowa discussion the jurisdiction of this court is limited by statute and in a collection review proceeding brought pursuant to sec_6320 and sec_6330 this court’s jurisdiction generally depends upon the issuance of a valid notice_of_determination and a timely filed petition for review 123_tc_326 we have jurisdiction to decide whether we have jurisdiction 69_tc_999 this case must be dismissed for lack of jurisdiction because the petition was filed in violation of the automatic_stay provisions of u s c sec_362 prevo v commissioner t c pincite however where the application of the automatic_stay may act as all section references are to the internal_revenue_code as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated an impediment to this court’s jurisdiction it is incumbent on the court to determine the proper ground for dismissal 124_tc_36 this principle is particularly compelling in the present case where the court is confronted with two alternative grounds for dismissal one of which will have the effect of denying petitioner the opportunity to obtain review of respondent’s notice_of_determination in this court see id the automatic_stay under u s c sec_362 bars the commencement or continuation including the issuance or employment of process of a judicial administrative or other action or proceeding against the debtor that was or could have been commenced before the commencement of the case under this title in smith v commissioner t c pincite we concluded that the issuance by the internal_revenue_service irs of notices of determination sustaining the appropriateness of proceeding with levy action after the commencement of the bankruptcy case constituted the continuation of administrative collection actions against the taxpayer within the meaning of u s c sec_362 in his motion respondent asks the court to distinguish the instant case from the holding in smith because the notices of determination in smith v commissioner t c pincite were in response to administrative review under sec_6330 in a levy case whereas the notice_of_determination in this case is in response to administrative review under sec_6320 in a lien case respondent points out that in a lien case the notice_of_federal_tax_lien is filed before any administrative review under sec_6320 and before a determination by respondent respondent argues that in a levy case such as smith the levy could not be effected until after a final notice_of_intent_to_levy that provided the taxpayer administrative review rights was issued to the taxpayer respondent concludes that issuance of a notice_of_determination in a lien filing case differs in that the filing of the notice_of_federal_tax_lien is complete before the issuance of a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 the notice_of_determination in prevo v commissioner t c pincite was in response to an administrative review under sec_6320 in a lien case in prevo v commissioner t c pincite we fully described lien filing and the application of sec_6320 and sec_6330 sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person liable for taxes when a demand for the payment of the person’s taxes has been made and the person fails to pay those taxes such a lien arises when an assessment is made sec_6322 sec_6323 requires the secretary to file a notice_of_federal_tax_lien if the lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 affd 56_fedappx_800 9th cir from the taxpayer’s perspective the filing of such a lien may have the negative effects of creating a cloud on the taxpayer’s title to property and impairing the taxpayer’s creditworthiness see eg 118_tc_488 in the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_746 congress enacted new sec_6320 pertaining to liens and pertaining to levies to provide specified protections for taxpayers in tax collection matters sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a notice of lien under sec_6323 the notice required by sec_6320 must be provided not more than business days after the day of the filing of the notice of lien sec_6320 sec_6320 further provides that the person may request administrative review of the matter in the form of an appeals_office hearing within days beginning on the day after the 5-day period sec_6320 provides that the appeals_office hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e in response to the notice required by sec_6320 petitioner requested administrative review in this case pursuant to sec_6330 this administrative review provided by the statute permits a taxpayer to raise a number of issues relating to collection sec_6330 the administrative review further requires the irs to verify that the requirements of applicable law and administrative procedure have been met and that the need for efficient collection is balanced with the legitimate concerns that collection action be no more intrusive than necessary sec_6330 142_tc_259 there is no doubt that the notice of lien filing and the opportunity for administrative and judicial review are part and parcel of the irs collection procedures when sec_6320 was enacted the house conference_report explained the conference agreement generally follows the senate amendment except that taxpayers would have a right to a hearing after the notice of lien is filed the irs would be required to notify the taxpayer that a notice of lien had been filed within days after filing during the 30-day period beginning with the mailing or delivery of such notification the taxpayer may demand a hearing before an appeals officer who has had no prior involvement with the taxpayer’s case in general any issue relevant to the appropriateness of the proposed collection against the taxpayer can be raised at this hearing h_r conf rept no pincite 1998_3_cb_747 emphasis added this excerpt makes clear that offering an opportunity for administrative review under sec_6320 in a lien case was considered to be an essential step in the irs collection procedure we distinguished smith from prevo on the basis of the sequence of relevant events not on the ground that smith was a levy case and prevo was a lien case smith v commissioner t c pincite we noted that in prevo the sequence of relevant events unfolded as follows the commissioner issued to the taxpayer a notice_of_determination concerning collection actions the taxpayer filed a bankruptcy petition and the taxpayer filed with the court a petition for lien or levy action smith v commissioner t c pincite in contrast in smith the cases developed as follows the taxpayer filed a bankruptcy petition the commissioner issued to the taxpayer notices of determination concerning collection actions and the taxpayer filed with the court petitions for lien or levy action id like the taxpayer in smith petitioner filed for bankruptcy before the commissioner issued a notice_of_determination concerning collection actions when petitioner filed a petition in bankruptcy after the request for administrative review under sec_6320 it is clear that the commencement and or continuation of collection activity was barred as a result of the stay provisions in u s c sec_362 nevertheless respondent issued the notice_of_determination sustaining the irs collection action during the pending bankruptcy we conclude that the notice_of_determination issued while the bankruptcy was pending was in violation of the stay and accordingly is invalid we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit if we were to hold otherwise petitioner would lose the right of judicial review of the lien filing in this court we noted in 123_tc_326 that congress did not include in sec_6320 and sec_6330 a tolling provision comparable to the tolling provision in sec_6213 that would extend the period for petitioner to file a petition for lien or levy action with this court to reflect the foregoing an order of dismissal will be entered denying respondent’s motion to dismiss for lack of jurisdiction and dismissing this case for lack of jurisdiction on the court’s own motion
